Exhibit 10.38

AMENDMENT TO CEC ENTERTAINMENT, INC.

DEVELOPMENT AGREEMENT

FOR THE STATE OF CALIFORNIA

The CEC Entertainment, Inc. Development Agreement between
                                         (“Developer” or “You”) and CEC
Entertainment, Inc. (“Franchisor”) dated                              (the
“Agreement”) shall be amended by the addition of the following language, which
shall be considered an integral part of the Agreement (the “Amendment”):

CALIFORNIA LAW MODIFICATIONS

1. The California Department of Corporations requires that certain provisions
contained in franchise documents be amended to be consistent with California
law, including the California Franchise Investment Law, CAL. CORPORATIONS CODE
Section 31000 et seq., and the California Franchise Relations Act, CAL. BUS. &
PROF. CODE Section 20000 et seq. To the extent that the Agreement contains
provisions that are inconsistent with the following, such provisions are hereby
amended:

 

  a. California Business and Professions Code Sections 20000 through 20043
provide rights to You concerning termination of the Agreement. The Federal
Bankruptcy Code also provides rights to You concerning termination of the
Agreement upon certain bankruptcy-related events. To the extent the Agreement
contains a provision that is inconsistent with these laws, these laws shall
control.

 

  b. If Developer is required in the Agreement to execute a release of claims,
such release shall exclude claims arising under the California Franchise
Investment Law and the California Franchise Relations Act.

 

  c. If the Agreement requires payment of liquidated damages that is
inconsistent with California Civil Code Section 1671, the liquidated damage
clause may be unenforceable.

 

  d. If the Agreement contains a covenant not to compete which extends beyond
the expiration or termination of the Agreement, the covenant may be
unenforceable under California law.

 

  e. If the Agreement requires litigation, arbitration or mediation to be
conducted in a forum other than the State of California, the requirement may be
unenforceable under California law.

 

  f. If the Agreement requires that it be governed by a state’s law, other than
the State of California, such requirement may be unenforceable.

 

1



--------------------------------------------------------------------------------

2. Each provision of this Amendment shall be effective only to the extent that
the jurisdictional requirements of the California law applicable to the
provision are met independent of this Amendment. This Amendment shall have no
force or effect if such jurisdictional requirements are not met.

3. As to any state law described in this Amendment that declares void or
unenforceable any provision contained in the Development Agreement, Franchisor
reserves the right to challenge the enforceability of the state law by, among
other things, bringing an appropriate legal action or by raising the claim in a
legal action or arbitration that you have initiated.

IN WITNESS WHEREOF, the parties hereto have fully executed, sealed and delivered
this Amendment to the Agreement on                             , 20    .

 

FRANCHISOR:       DEVELOPER: CEC Entertainment, Inc.  

 

By:  

 

        By:  

 

Name:  

 

        Name:  

 

Title:  

 

        Title:  

 

Witness:         Witness:

 

       

 

 

2